PER CURIAM.
Appellant raises two points on this appeal. He first contends the trial court committed fundamental error in certain comments made to the jury in open court in the presence of appellant and his counsel in response to a question asked by the jury after they had retired. We find no error. *1104By his second point, appellant contends that the trial court erred in not crediting county jail time prior to sentencing on the last sentence which he received. Such credit should have been given. See Coleman v. State, 326 So.2d 217 (Fla. 2 DCA 1976). The judgment is affirmed, but the cause is remanded to the trial court to give appellant credit on his sentence for the aforesaid county jail time. Such may be done by order without returning appellant to the court.
RAWLS, Acting C. J., and McCORD and SMITH, JJ., concur.